 292BROWNING FERRIS, INC.The Northern Virginia Solid Waste Collection Dis-trictofBrowning Ferris,Inc. ,and-Drivers,Chauffeurs,and Helpers Local Union- No.,.639a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen-and,Helpers "ofAmerica,Petitioner.Case 5-RC-12278-26 April 1985DECISION AND ORDER REMANDINGTO THE REGIONAL DIRECTORBy CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISThe National Labor Relations Board has consid-ered determinative challengesin an' election' held13September 19841 and the hearing officer'sreport recommending disposition of them. Theelectionwas conducted pursuant to a Stipulated.Election Agreement.2 The tally of ballots shows 47for and 47 against the Petitioner, with 7 challengedballots.,The Board has reviewed the record in light oftheEmployer's exceptions and brief and herebyadopts the hearing' officer's- findings, -conclusions,and recommendations only to the extent consistentherewith.3The only issue raised by the exceptions is the dis-position-of Lawrence Good's challenged ballot. Atthe election, the Petitioner challenged the ballot ofemployee Good on the basis that he was a supervi-sor within the meaning of Section 2(11) of the Act.and/or does not share a community of interest withthe employees in the stipulated unit. The hearingofficer rejected the Petitioner's contention thatGood was a statutory supervisor, but rather ex-cluded Good from the unit on the alternative basisargued by the Petitioner. The hearing officer foundthatGood's job duties, work area, supervision,compensation, prior supervisory service, uniform,and assigned parking space showed that Good didnot share a community of interest with the unit em-ployees sufficient to warrant his inclusion in theunit.Thus, on the basis of a lack of community ofinterest, the hearing officer recommended that thechallenge to Good's ballot be sustained. The Em-ployer has excepted to the findings concerningGood's lack of community of interest with otheriAll dates contained herein are 1984, unless otherwise specified2The unit is "All full-time employees including drivers, helpers, main-tenance employees and plant clericals employed by the Employer at its2813 Juniper Street, Merrifield, Virginia location, but excludingsales em-ployees, parts employees, office clerical employees, guards and supervi-sors as defined in the Act "9 In the absence of exceptions thereto, we adopt pro forma the hearingofficer's finding that Good is not a statutory supervisor and his recom-mendations overruling the challenges to the ballots of Cybulski, Galla-gher, Richardson,and Williams,withdrawing the challenge to Wooten'sballot, and sustaining the challenge to Madigan's ballotunit employees. It further excepts to the hearing of-ficer's failure to 'overrule the' challenge to Good'sballot based on.the language of the stipulation. Wefindmerit in the Employer's, first exception. Con-trary to the hearing officer, we find that his recom-mendation to sustain the challenge; to Good's ballotis not. in accord with the record evidence.Lawrence Good has been employed by the Employer for 15 years. For the past 5 years, he hasoccupied the position of dispatcher in the Employ-er'soperations division.The' Employer's driversand helpers also work in this division, as does the'operations- clerk who works along with Good inthe-dispatch area. On 'occasion, the Employer's twoswing drivers also perform, dispatching functions inthe dispatch area. These other persons are all unitemployees.During the course of the day, Goodhas frequent contact with the drivers. In the earlymorning, he distributes logs or route sheets to thedrivers. Thereafter, in the -case of commercial driv-ers, after the 'completion, of their first two assignedstops which are noted-on their daily logs, Good in-forms them on a stop-by-stop basis' of their remain-ing assignments over the company radio or tele-phone. Good has similar contact with other driversduring the course of the day, with respect to extraand/or missed stops and. emergency stops 'as maybe ordered by the Employer's customers. Like cer-tain uncontested unit employees, Good is salariedand has an assigned parking space. Although Goodwears a different color uniform from other unit em-ployees, does not punch a timeclock,4 and haspriorsupervisoryexperience,5he neverthelessshares similar fringe benefits and is subject to thesame rules and policies as unit employees.It is well-settled law in a stipulated-unit electionthat "the Board's function is to ascertain the par-ties' intent with regard to the disputed employee."6If the intent is "unclear or the stipulation ambigu-ous," then community-of-interest principles comeinto play.? The express language of the stipulationin this case does not include or exclude the classifi-cation of dispatcher. Accordingly, inasmuch as theintent of the parties is unclear-from the language ofthe unit description, the hearing officer properlyutilized community-of-interest principles. However,based on the record evidence' discussed aboveshowing that Good has daily contact with drivers,similar fringe benefits, and is subject to the same4The record doesnot indicatewhetherthere areany otherunit per-sonnel who do not punch the timeclock Neither does it indicate Good'swage rate vis-a-vis other employees5The record shows that Good became a dispatcher when his prior su-pervisory position was eliminatedHe suffered a reduction in pay uponassuming his duties as a dispatcher6Tribune Co,190 NLRB 398 (1971)'Viacom Cablevision,268 NLRB 633 (1984)275 NLRB No. 49 BROWNING FERRIS, INCrules and policies as unit employees,we find thatGood in fact shares a community of interest with'unit employees and shall include him in the unit.'ORDERItisordered that the Regional Director forRegion 5,within 10 days from the date of this deci-sion,open and count the ballots of Pam Cybulski,PatrickGallagher,WilliamRichardson, 'Robert.-ik-r293LeeWilliams,VincentWooten, and LawrnceGood and thereafter - prepare and cause t, beserved on the parties a revised tally -of ballos, onwhich basis he shall issue the appropriate cerifica-tion.rIT IS FURTHER ORDERED that the above-titledmatter is referred to the Regional Direcor forRegion 5 for further processing consisteit here-with.-}